t c memo united_states tax_court joanna kane petitioner v commissioner of internal revenue respondent docket no 10988-17l filed date taso michael milonas for petitioner john t arthur and brandon s cline for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6320 and sec_6330 of the determination by 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar the internal_revenue_service irs or respondent to uphold a notice_of_federal_tax_lien nftl filing the issues for decision are whether petitioner can challenge in this cdp case her underlying liability for certain trust fund recovery penalties tfrps and whether the irs settlement officer abused his discretion in sustaining the proposed collection action respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain the proposed collection action was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and respondent’s motion papers including the attached declaration and exhibits see rule b petitioner resided in florida when she timely filed her petition petitioner was a co-owner and employee of keeping the books inc ktb a florida corporation that provided bookkeeping services ktb provided book- keeping services for various clients one of its important clients was focus rent- als llc focus a florida company focus was wholly owned by david goldsmith a photographer focus was in the business of producing live video shoots either on set in miami or on location elsewhere in the country as a result mr goldsmith traveled frequently ktb provided focus with bookkeeping services for five years from date through date petitioner served as the primary point_of_contact for this client she performed much of her bookkeeping work on site at focus’ office she typically visited focus’ office once or twice a week working there for a full or half day depending on the workload because mr goldsmith traveled frequently he gave petitioner check-sign- ing authority over focus’ bank account this enabled petitioner to sign checks when mr goldsmith was away petitioner signed checks for focus on multiple occasions during and as the general economy began to decline in the fashion photography business faced strong headwinds mr goldmith also maintained what petitioner describes as an extravagant lifestyle for both reasons focus’ financial situa- tion deteriorated and it became delinquent in its employment_tax obligations after interviewing petitioner irs revenue_officer ro jaslar determined that her possession and exercise of check-signing authority made her a respon- sible person of focus required to collect truthfully account for and pay over its employment_taxes see sec_6672 on date ro jaslar completed form_4183 recommendation re trust fund recovery penalty assessment re- commending the assertion of tfrps against petitioner for six calendar quarters during his supervisor group manager pickett approved this recommendation the irs sent petitioner a letter trust fund recovery penalty letter this letter explained that the irs proposed to assess tfrps against her for the six quarters in question and informed her of her right to appeal or protest this action petitioner filed a timely appeal with the irs appeals_office disputing the deter- mination that she was a responsible_person of focus she was represented by a tax professional at the appeals_office conference the appeals officer determin- ed that assertion of tfrps against petitioner was appropriate on date following completion of the appeals_office hearing ro freda requested assessment of tfrps against petitioner and his supervisor group manager villano approved that request tfrps for the six quarters in question were accordingly assessed on date at that time the aggregate amount of those liabilities exceeded dollar_figure on date in an effort to collect these unpaid tfrps the irs filed an nftl and sent petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing petitioner timely requested a cdp hearing in her request she indicated that she wanted a collection alternative and checked the box marked offer_in_compromise she also requested withdrawal of the nftl con- tending that the tfrps the irs sought to collect are the result of another person’s business and that she was not a responsible_person the irs assigned petitioner’s hearing request to a settlement officer so on date the so sent petitioner a letter scheduling a telephone cdp hearing for date and requesting that she provide form_656 offer_in_compromise and specified financial information he advised petitioner that if she did not timely supply this information or participate in the hearing he would make a determination based on the information in the case file petitioner did not participate in the cdp hearing or request that it be re- scheduled the so sent her a follow-up letter giving her an additional days to submit the information on date the so received a fax from petitioner’s representative stating that he had missed the hearing because of illness the so agreed to reschedule the hearing for date shortly before the rescheduled hearing petitioner’s representative called the so and left a message stating that petitioner intended to submit an offer-in-compromise oic based on doubt as to liability no such offer was ever submitted on date the so called the representative for the rescheduled hearing upon being informed that the representative was unavailable the so left his contact information and requested that the representative call him back after receiving no further communication from petitioner or her representative during the ensuing month the so closed the case on date the irs issued a notice_of_determination sustaining the nftl the notice explained that petitioner could not challenge her underlying liability for the tfrps because she had previously advanced this challenge before the appeals_office the notice further explained that petitioner was ineligible for a collection alternative because she had failed to submit an oic for consideration and was not in compliance with her tax_return filing obligations irs records indicate that petitioner has not filed a federal_income_tax return since petitioner timely petitioned this court seeking redetermination her sole assignment of error in the petition is that she is not liable for the tfrps on date respondent filed a motion for summary_judgment on date we ordered petitioner to respond to that motion but she ignored our order and submitted no response a summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp t c pincite however the nonmoving party may not rest upon mere allegations or denials of her pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite because petitioner did not respond to the motion for summary_judgment we could enter decision against her for that reason alone see rule d we will nevertheless consider the motion on its merits we conclude that no material facts are in dispute and that this case is appropriate for summary adjudication b standard of review neither sec_6320 nor sec_6330 prescribes the standard of review that this court should apply in reviewing an irs administrative determina- tion in a cdp case where the taxpayer has properly challenged her underlying tax_liability we review the irs’ determination de novo 114_tc_176 where the taxpayer’s underlying tax_liability is not properly before us we review the irs’ determination for abuse_of_discretion ibid a taxpayer may raise a cdp challenge to the existence or amount of her underlying tax_liability only if she did not receive any statutory notice of defici- ency for such tax_liability or did not otherwise have an opportunity to dispute it sec_6330 in determining whether the taxpayer had a prior opportunity to dispute her liability the regulations distinguish between liabilities that are sub- ject to deficiency procedures and those that are not where a liability is not sub- ject to deficiency procedures a n opportunity to dispute the underlying liability includes a prior opportunity for a conference with appeals that was offered either before or after the assessment of the liability see sec_301_6330-1 q a- e2 proced admin regs as assessable_penalties tfrps are not subject_to deficiency procedures sec_6671 331_f2d_493 9th cir 114_tc_171 notwithstanding the absence of a notice_of_deficiency a taxpayer may be able to dispute her liability for tfrps without paying them first by resisting irs collection efforts through the cdp procedure and then seeking review in this court 131_tc_54 n 130_tc_44 but this route to prepayment judicial review is available only if the taxpayer did not otherwise have an opportunity to dispute such tax_liability sec_6330 a taxpayer has the opportunity to dispute his liability for a_trust fund re- covery penalty when he receives a letter thompson v commissioner tcmemo_2012_87 103_tcm_1470 upon receiving the letter petitioner appealed her tfrp liability to the appeals_office a conference with the appeals_office provides a taxpayer a meaningful opportunity to dispute an underlying tax_liability 128_tc_48 see sec_301_6330-1 q a-e2 proced admin regs although petitioner’s challenge was unsuccessful she had a clear opportunity to dispute her liability see sec_6330 she was accordingly precluded from disputing her tfrp liability a second time through the cdp process and she is likewise precluded from challenging that liability here lewis t c pincite sec_301_6330-1 q a-e2 proced admin regs we accordingly review the so’s actions for abuse_of_discretion only c analysis in deciding whether the so abused his discretion in sustaining the proposed collection action we consider whether he properly verified that the require- ments of applicable law and administrative procedure had been met consid- ered any relevant issues petitioner raised and considered whether any pro- posed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 our review of the record establishes that the so reviewed petitioner’s ac- count transcripts to verify that the liabilities in question had been properly asses- sed in her cdp hearing request petitioner checked the box for nftl withdrawal but her only argument for withdrawing the nftl was that she had no underlying liability for the tfrps an argument that the so correctly concluded she could not properly advance petitioner submitted no documentation to show that she fit within any of the categories justifying nftl withdrawal under sec_6323 another relevant legal and administrative requirement is that imposed by sec_6751 it provides no penalty under this title shall be assessed un- less the initial determination of such assessment is personally approved in writ- ing by the immediate supervisor of the individual making such determination or such higher level official as the secretary may designate in blackburn v commissioner t c __ date the irs argued that sec_6751 does not apply to tfrps at all we found no need to decide that question because the record included a form_4183 reflecting supervisory ap- proval of the tfrps in question we determined that the form_4183 was suffic- ient to enable the so to verify that the requirements of sec_6751 had been met with respect to the tfrps assuming the irs had to meet those requirements in the first place here respondent submitted a declaration that attached a form_4183 show- ing that the tfrps assessed against petitioner had been approved in writing by group manager pickett the immediate supervisor of ro jaslar in blackburn we held that an actual signature is not required the form need only show that the tfrps were approved by the ro’s supervisor accordingly we find there to be a sufficient record of prior approval of the tfrps in question finally we find that the so did not abuse his discretion by closing this case and rejecting any collection alternative although petitioner indicated an intention to submit an oic neither she nor her representative ever did so we have consis- tently held that it is not an abuse_of_discretion for an appeals officer to reject col- lection alternatives and sustain collection action where the taxpayer has failed after being given sufficient opportunities to supply the required forms and put an actual offer on the table see huntress v commissioner tcmemo_2009_161 98_tcm_8 prater v commissioner tcmemo_2007_241 94_tcm_209 roman v commissioner tcmemo_2004_20 87_tcm_835 in any event irs records indicate petitioner has failed to comply with her tax_return filing obligations for more than years the so could properly have rejected any proposed collection alternative on this ground alone see 126_tc_237 rev’d on other grounds 514_f3d_1119 10th cir solny v commissioner tcmemo_2018_71 at finding no abuse_of_discretion in any respect we will grant summary judg- ment for respondent and affirm the proposed collection action we note that peti- tioner is free to submit to the irs at any time for its consideration and possible acceptance a collection alternative in the form of an oic or installment_agreement supported by the necessary financial information to reflect the foregoing an appropriate order and decision will be entered for respondent
